Name: 2008/799/EC: Commission Decision of 10Ã October 2008 fixing, for the 2008 financial year and in respect of a certain number of hectares, the definitive financial allocations to Member States for the restructuring and conversion of vineyards under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2008) 5738)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  cultivation of agricultural land;  economic policy;  agricultural policy;  agricultural structures and production;  agricultural activity
 Date Published: 2008-10-16

 16.10.2008 EN Official Journal of the European Union L 275/42 COMMISSION DECISION of 10 October 2008 fixing, for the 2008 financial year and in respect of a certain number of hectares, the definitive financial allocations to Member States for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2008) 5738) (Only the Bulgarian, Spanish, Czech, German, Greek, French, Italian, Hungarian, Maltese, Portuguese, Romanian, Slovenian and Slovak texts are authentic) (2008/799/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 14(2) thereof, Whereas: (1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2). (2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October. (3) In accordance with Article 14(1) of Regulation (EC) No 1493/1999, the Commission makes initial allocations to Member States each year on the basis of objective criteria, taking into account particular situations and needs and the efforts to be undertaken in the light of the objective of the scheme. (4) The Commission fixed the financial allocations for the 2007/08 marketing year in Decision 2007/719/EC (3). (5) Under Article 17(4) of Regulation (EC) No 1227/2000, a penalty is applied where the actual per hectare expenditure of a Member State exceeds the initial allocation. For the 2008 financial year, this penalty is to be applied to Slovakia for an amount of EUR 6 169. (6) Under Article 16(1)(c) of Regulation (EC) No 1227/2000, Member States may submit a further request in the current financial year. For the 2008 financial year, the Czech Republic, Spain, Italy, Hungary and Romania have submitted such requests. (7) Under Article 17(3) of Regulation (EC) No 1227/2000, requests for further financing of which Member States notify the Commission are accepted on a pro rata basis, using the amounts available after deducting, for all Member States, the total of the amounts notified in accordance with Article 16(1)(a) and (b) of that Regulation from the total amount allocated to the Member States. This provision applies for the 2008 financial year to the Czech Republic, Spain, Italy, Hungary and Romania. As the requests for further financing submitted by these Member States are for a total amount lower that the amount available for reallocation, it has been possible to accept them in full, HAS ADOPTED THIS DECISION: Article 1 The definitive financial allocations to the Member States for the 2007/08 wine year, in respect of a certain number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the period of the 2008 financial year, shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Republic of Austria, the Portuguese Republic, Romania, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 10 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. (2) OJ L 143, 16.6.2000, p. 1. (3) OJ L 289, 7.11.2007, p. 59. ANNEX DEFINITIVE FINANCIAL ALLOCATIONS FOR 2007/2008 (2008 financial year) Member State Area (ha) Financial allocation (EUR) Bulgaria 1 200 9 013 796 Czech Republic 706 11 883 827 Germany 1 406 12 097 072 Greece 647 6 360 118 Spain 21 154 169 516 302 France 8 977 69 071 668 Italy 12 358 101 761 476 Cyprus 150 2 131 684 Luxembourg 5 38 001 Hungary 1 852 14 813 090 Malta 3 38 157 Austria 888 5 068 342 Portugal 2 711 23 511 590 Romania 4 205 35 050 228 Slovenia 124 2 401 900 Slovakia 228 863 646 Total 56 614 463 620 897